Citation Nr: 0932959	
Decision Date: 09/02/09    Archive Date: 09/14/09	

DOCKET NO.  07-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from September 2001 to 
September 2005.  His occupational specialty was aircraft 
maintenance administration specialist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran was clearly diagnosed with mild bilateral pes 
planus at the time he was examined for enlistment to service 
in December 2000, so there is no presumption of sound 
condition and aggravation.  

3.  Although the Veteran was treated for acute injuries of 
the legs and feet during service, there was no treatment for 
bilateral pes planus during service and two VA examinations 
after service note nothing more than mild pes planus at 
present, and a clear preponderance of the competent medical 
evidence on file demonstrates that preexisting mild bilateral 
pes planus was not increased in severity or aggravated during 
active military service.  


CONCLUSION OF LAW

There was no aggravation of preexisting mild bilateral pes 
planus during service.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in December 2005, 
prior to the issuance of the rating decision now on appeal 
from April 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records and  records of 
the Veteran's treatment with VA were collected, and the 
Veteran was twice provided VA examinations of the feet which 
are adequate for rating purposes.  All know relevant evidence 
has been collected for review.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in the 
severity during service on the basis of all of the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Analysis:  The Veteran's physical examination for enlistment 
in December 2000 clearly noted that the feet were abnormal, 
and identified the abnormality as mild, asymptomatic pes 
planus.  Although the service treatment records do note the 
Veteran receiving treatment for acute trauma and stress 
fracture of a toe during service, these records do not 
indicate that the Veteran sought or required treatment for 
bilateral pes planus at any time during service.  

Following service separation in September 2005, the Veteran 
was first provided a VA examination of the feet in March 
2006.  At that time, he did complain of having pain in his 
first metatarsal area of the left foot.  The examiner 
reviewed the record and noted that the Veteran's preinduction 
physical documented the presence of mild pes planus at the 
time of enlistment.  The Veteran reported no medication or 
any other treatment for pes planus.  The review showed no use 
of crutches, braces, canes or corrective shoes.  There had 
been no surgeries.  He was noted to jog three times weekly.  
Physical examination of the feet showed essentially normal 
appearance of both feet with no evidence of valgus on the 
Achilles tendon.  There was mild pes planus present.  The 
feet were palpated with no evidence of tenderness and no 
palpable masses.  The feet showed no evidence of swelling.  
X-ray studies confirmed normal feet with mild pes planus.  

The Veteran was provided another VA examination of his feet 
with review of the record in January 2007.  Physical 
examination of both feet revealed no objective evidence of 
painful motion, swelling, tenderness, instability, weakness, 
abnormal weight bearing or malunion or nonunion of the tarsal 
or metatarsal bones for either foot.  Examination for flat 
foot specifically noted that nonweight bearing and weight 
bearing were both normal.  There was not forefoot or midfoot 
malalignment, and no pronation.  Arches were present on both 
weight bearing and nonweight bearing, and there was not pain 
on manipulation.  There was no muscle atrophy of either foot 
and full range of motion to ankle, foot and metatarsals 
without pain.  Gait was noted to be normal, the shoes showed 
no unequal wear, and observation of wet step on blue paper 
revealed no evidence of flat feet which corresponded to a 
negative examination for pes planus.  New X-ray studies of 
both feet revealed no evidence of fracture or dislocation.  
This examination did result in a finding of left hallicus 
longus tendinitis which was specifically unrelated to pes 
planus nor previous fractures.  This examination did confirm 
the existence of mild pes planus, identical to that first 
identified in the Veteran's physical examination for 
enlistment.  The examiner specifically wrote that mild pes 
planus was not the cause of any of the Veteran's current 
complaints.  The examiner further wrote upon examination and 
record review that there was no evidence that mild bilateral 
pes planus was aggravated during military service, and there 
was no worsening of the underlying condition during military 
service, "but has in fact improved."  

A clear preponderance of the evidence on file is against an 
award of service connection for bilateral pes planus.  As 
this abnormality was clearly noted on the Veteran's 
enlistment examination, there is no presumption of sound 
condition and no presumption of aggravation as provided in 
the governing laws and regulations recited above.  The 
diagnosis at enlistment was mild asymptomatic bilateral pes 
planus, and this continues to be the essential medical 
diagnosis in VA examinations after service in 2006 and 2007.  
Moreover, the most recent examination in 2007 specifically 
included a clinical opinion that there was no evidence to 
substantiate an increase in severity of any kind during 
service or subsequent to service.  This is the only competent 
clinical opinion on file, and it is certainly against the 
Veteran's claim for service connection on an aggravation 
theory.  

The Board notes that the Veteran has been granted service 
connection for residuals of stress fractures of both legs and 
a stress fracture of the left foot, specifically of the fifth 
metatarsal.  Additionally, the Board notes that the most 
recent VA examination identified left hallicus longus 
tendinitis which was causing pain and discomfort at the time 
of that examination, and the VA examiner's opinion that this 
was entirely unrelated to bilateral mild pes planus.  In the 
complete absence of any competent medical or other evidence 
or opinion which shows or suggests that mild bilateral pes 
planus which existed at the time the Veteran was examined for 
enlistment was in any way increased in severity beyond 
ordinary progress during service, an award of service 
connection for this disability is not warranted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


